213 N.W.2d 335 (1973)
LaVonne E. TIMMONS, Appellant,
v.
Martin J. TIMMONS, Respondent.
No. 43954.
Supreme Court of Minnesota.
December 7, 1973.
*336 Christian & Gross and Loren Gross, Bloomington, for appellant.
Phillip R. Krass, Shakopee, for respondent.
Considered en banc without oral argument.
PER CURIAM.
This is an appeal from an order of the Scott County District Court amending a divorce decree by transferring custody of two daughters, ages 13 and 9, from the mother to the father, leaving an older daughter with the mother.
The mother contends that the admission into evidence of a report of an investigation made by the Scott County Welfare Department was prejudicial, citing Stanford v. Stanford, 266 Minn. 250, 123 N.W.2d 187 (1963). However, in the instant case plaintiff did not object to the order requesting an investigation, the report was furnished the attorneys and the court without objection, and the welfare investigator was subject to cross-examination. The evidence contained in the report was for the most part cumulative. We hold there was substantial compliance with the guidelines set forth in Stanford and no prejudice resulted.
We are satisfied after examining the record that transferring custody of the youngest daughters to the father was in their best interests.
Attorney's fees of $300 allowed plaintiff.
Affirmed.